

117 HR 4026 IH: Social Determinants of Health Data Analysis Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4026IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Burgess (for himself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Comptroller General of the United States to submit to Congress a report on actions taken by the Secretary of Health and Human Services to address social determinants of health.1.Short titleThis Act may be cited as the Social Determinants of Health Data Analysis Act of 2021.2.Report on actions taken by the Secretary of Health and Human Services to address social determinants of healthNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on actions taken by the Secretary of Health and Human Services (in this section referred to as the Secretary) to address social determinants of health. Such report shall include the following:(1)An analysis of how any data collection undertaken by the Secretary in furtherance of such actions complies with Federal and State privacy laws and regulations.(2)A description of any coordination undertaken by the Secretary with other relevant Federal agencies and State and local authorities as part of such actions.(3)An identification of any potential for duplication of such actions or other barriers to such actions.(4)Recommendations on how to foster private-public partnerships, as well as how best to leverage private sector efforts, to address social determinants of health.